Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0005555
                                                        04-MAY-2015
                                                        08:48 AM



                            SCWC-13-0005555

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                              SIXTO MANUEL,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-13-0005555; S.P.P. NO. 13-1-0018; CR. NO. 00-1-2103)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ

of Certiorari, filed on March 30, 2015, is hereby rejected.

           DATED:    Honolulu, Hawai#i, May 4, 2015.

Cynthia A. Kagiwada                 /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama
James M. Anderson
for respondent                      /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson